Citation Nr: 0325051	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-20 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increase in a 10 percent rating for a left 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had initial active duty for training from January 
1989 to June 1989, and he served on active duty from December 
1990 to July 1991.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 RO 
rating decision which denied an increase in a 10 percent 
rating for the veteran's service connected left knee 
disability.  The veteran provided testimony at a personal 
hearing at the RO in June 2000.  In July 2001, the Board 
remanded the appeal to the RO for further development.  


REMAND

The veteran was last afforded a VA orthopedic examination in 
February 2003.  In September 2003, he submitted a private 
treatment report from the Arkansas Specialty Orthopaedic 
Center which indicated that in August 2003 he underwent 
surgery of his left knee consisting of a diagnostic 
arthroscopy with chondroplasty of the medial femoral condyle 
and trochlea.  The postoperative diagnoses were grade III 
chondrosis of the medial femoral condyle and grade III 
chondrosis of the patella and trochlear groove.  After a 
review of the entire record, it is the judgment of the Board 
that the duty to assist the veteran with his claim includes 
obtaining any recent treatment records and providing him with 
an additional VA examination.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  

Accordingly, his case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since July 2002 for left knee 
problems, and the RO should then obtain 
copies of the related medical records.  

2.  The RO should have the veteran undergo 
a VA orthopedic examination to determine 
the severity of his left knee disability.  
The claims folder should be provided to 
and reviewed by the examiner.  All signs 
and symptoms of the left knee disability 
should be described in detail, including 
range of motion in degrees, objective 
evidence of pain on motion, and the 
presence and degree of any instability.  

3.  Thereafter, the RO should review the 
claim for an increased rating for a left 
knee disability.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


